Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/12/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Quayle Action
This application is in condition for allowance except for the following formal matters:
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. In this case, the present title is too long. See MPEP 606.01.
The following tittle is suggested: --System and method for raising--

Claim Objections
Claims 1-13 are objected to because of the following informalities:   
In claim 1: 
The limitation: “Device” as cited in line 1, should be changed to --A device--. 
“-“ and “--“ should be removed.
In claims 2-8: the limitations: “Device” as cited in line 1, should be changed to --The device--.
In claim 9: the limitation: “Method” as cited in line 1, should be changed to --A method--. 
In claims 10-13: the limitations: “Method” as cited in line 1, should be changed to --The method--.

	The following is an examiner’s statement of reasons for allowance:
	Allowance of claims 1-13 is indicated because: None of prior art anticipates or render fairly obvious in combination to teach the limitations of the claimed invention such as reservoir, cooling unit, pump, liquid suction line, outlet line, rising line, air volume controller, air supply line, heating element, first check valve, second check valve, a valve… as cited in the independent claims 1 and 9.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Burrows (US20170290458 A1) discloses “Beverage brewing systems and methods for using the same”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
11/24/2021